Citation Nr: 0319293	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318, by reason 
of a claim of clear and unmistakable error in a 1983 rating 
action that reduced the veteran's psychiatric disability 
evaluation from 100 percent to 70 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Senior Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
October 1977.  The veteran died in November 1999, and the 
appellant is the veteran's widow.  

This appeal arises out of a March 2000 rating action entered 
by the San Juan, Puerto Rico Department of Veterans Affairs 
(VA) regional office (RO) that found there was no clear and 
unmistakable error in a 1983 rating action that reduced the 
veteran's psychiatric disability evaluation during his 
lifetime from 100 percent to 70 percent.  This decision was 
made in the context of a claim by the appellant for 
dependency and indemnity compensation benefits authorized 
under the provisions of 38 U.S.C.A. § 1318.  That law 
essentially provides for an award of these benefits to the 
surviving spouse of a veteran who had been rated as totally 
disabled due to service connected disability for a period of 
10 or more years immediately preceding his death.  Thus, had 
the RO found error in the 1983 decision, the veteran would 
have been evaluated as totally disabled for an additional 12 
years prior to this death and the appellant would have 
clearly qualified for the benefits she seeks.  This matter 
was perfected for appeal in October 2000, and subsequently 
forwarded to the Board of Veterans' Appeals (Board) in 
Washington, DC.  

This appeal then became the subject of a stay that arose 
following a decision by the United States Court of Appeals 
for the Federal Circuit entered in August 2001, concerning 
regulations implementing the provisions of 38 U.S.C.A. 
§ 1318.  See National Organization of Veterans Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir 2001).  This stay was later lifted, in pertinent part, 
after a subsequent Federal Circuit decision issued in January 
2003, National Organization of Veterans Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 02-7357, -7390 (Fed. Cir. 
Jan. 10, 2003).  Accordingly, the Board may now proceed to 
address this claim.  


FINDINGS OF FACT

1.  In a January 1978 rating action the veteran was awarded 
service connection for a psychiatric disability.   

2.  In a March 1982 rating action, the veteran's psychiatric 
disability evaluation was increased to 100 percent, and it 
was proposed that he be rated as incompetent for VA purposes.   

3.  In a May 1982 rating action the veteran was declared 
incompetent for VA purposes due to his service connected 
psychiatric disorder.  

4.  In an October 1983 rating action the veteran's 
psychiatric disability evaluation was reduced to 70 percent 
and he was considered competent.  

5.  The apparent basis for reducing the evaluation of the 
veteran's psychiatric disability was a perceived improvement 
in his condition.  

6.  The reduction of the evaluation of the veteran's 
psychiatric disorder was based on a misstatement of the 
correct facts as they were known at the time.  






CONCLUSIONS OF LAW

1.  The October 1983 reduction of the veteran's schedular 
rating for his psychiatric disorder from 100 percent to 70 
percent was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105 (2002), and 38 C.F.R. §§ 3.343, 3.344(c) as in effect 
in 1983.   

2.  The criteria to award dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 are met.  
38 U.S.C.A. § 1318 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated in the Introduction, the veteran died in 
November 1999.  At the time of his death he had been 
evaluated as totally disabled since 1992.  The appellant 
seeks to establish entitlement to dependency and indemnity 
compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318, that provides for an award of those 
benefits where the veteran during his life time had been 
totally disabled due to service connected disability for a 
period of 10 years or more immediately preceding his death.  
To establish her entitlement under this law, the appellant 
contends that the reduction of the veteran's disability 
evaluation from 100 percent to 70 percent in a 1983 rating 
action was erroneous, such that had that error not been made, 
the requirements for an award of benefits under § 1318 would 
be met.  

In pertinent part, the record shows that in a January 1978 
rating action, the veteran was awarded service connection for 
a psychosis, and assigned a 100 percent disability evaluation 
effective from October 1977.  This evaluation remained in 
effect until a November 1979 rating action at which time the 
veteran's disability rating was reduced to 50 percent, 
effective from February 1980.  This 50 percent schedular 
evaluation was increased to 100 percent in a March 1982 
rating action following a review of a report of psychiatric 
examination conducted in December 1981.  This increased 100 
percent evaluation was made effective from December 1981.  At 
the same time, it was proposed to rate the veteran as 
incompetent, and in May 1982, it was determined that the 
veteran was incompetent for VA purposes.  

The following year, in October 1983, the RO reviewed 
additional records, including VA examination reports dated in 
August 1982 and May 1983, as well as the report of the 
veteran's hospitalization in 1982.  Based on this review, it 
was determined that the veteran was, in fact, competent for 
VA purposes, and that he no longer satisfied the criteria for 
a 100 percent schedular disability evaluation.  Accordingly, 
his disability rating was reduced to 70 percent, effective 
from January 1984.  In a December 1983 rating action, the 
effective date of the reduction was established as from May 
1983.  

The veteran filed a notice of disagreement with the decision 
to reduce his disability rating in November 1983, and in 
January 1984, a statement of the case was issued to him.  The 
subsequent steps necessary to perfect an appeal with respect 
to this action, however, were not completed, and therefore, 
the reduction action became final.  

The veteran's 70 percent disability evaluation for his 
psychiatric impairment remained in effect until his death in 
November 1999.  (He died due to respiratory failure that was 
a consequence of chronic encephalopathy and chronic liver 
disease.)  In the meantime, by a February 1993 rating action, 
the veteran established entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disability which was made effective from January 
1992.  Accordingly, at the time of his death, the veteran had 
a total disability evaluation in effect for only 7 years, 
which was insufficient for an award of DIC benefits to the 
appellant under § 1318.  As mentioned, the appellant 
maintains it was error to have reduced the veteran's 
disability evaluation in 1983.  

Law and Regulations 

Applicable criteria provides that previous determinations on 
which an action was predicated will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims has 
propounded a three-pronged test to determine whether clear 
and unmistakable error (CUE) was present in a prior 
determination. The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet.App. 310 (1992).

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind 
of "error." It is the kind of error, 
of fact or of law, that when called 
to the attention of later reviewers 
compels the conclusion, to which 
reasonable minds could not differ, 
that the result would have been 
manifestly different but for the 
error. . . .

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

See also Grover v. West, 12 Vet.App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet.App. 474, 478 (1997).

The evidence cited to in the March 1982 rating action that 
increased the veteran's disability evaluation for his 
psychiatric impairment to 100 percent was the report of a 
December 1981 psychiatric examination.  This revealed the 
veteran was shabbily dressed, disheveled and who was brought 
to the examination by his wife.  At the time of the 
examination there was marked psychomotor retardation in the 
veteran's movements, and he sat down and stared with downcast 
head throughout the interview.  The veteran also did not 
answer any questions, and therefore a mental status 
examination could not be performed.  The veteran's wife 
described the veteran as staying in the house in his room 
while she went to work.  She also indicated that the veteran 
did not sleep well, cried frequently, and was withdrawn and 
mute "almost all the time."  She controlled his medication.  
The examiner described the veteran's affect as flat, and 
inappropriate and his mood as severely depressed, "almost 
catatonic."  At the same time, the veteran was described as 
in contact, alert and aware of his surroundings, as he 
followed his wife when she asked him to get up to leave.  The 
diagnosis was "Major depression, recurrent, (Psychotic 
depression) chronic."  The examiner also added that the 
veteran was "not considered competent to handle his funds.  
He should be in the hospital."  

When the veteran's disability evaluation was reduced in the 
1983 rating action, the evidence upon which this action was 
based included the report of a psychiatric examination of him 
dated in August 1982, the report of the veteran's 
hospitalization between September and November 1982, and the 
report of another psychiatric examination conducted for VA 
purposes in May 1983.  

The August 1982 examination report reflects that the veteran 
presented to the examination in the company of his wife, and 
that he refused to give any information.  His behavior was 
considered to be that of a depressed person, and he ignored 
the examiners.  Nevertheless, it was noted that the veteran 
was "clean, neat, shaved, [and] appropriately dressed."  
The veteran's wife reported that the veteran usually was 
secluded in his room, and avoided talking to people.  She 
also acknowledged that the veteran had abused alcohol until a 
few months previously.  

Based on the information before the examiners, it was 
determined that a hospitalization of the veteran was 
appropriate in order to better asses his disability.  This 
occurred between September 14, 1982 and November 1, 1982.  
This hospitalization summary revealed that when the veteran 
arrived, he had moderate psychomotor retardation, and was 
uncooperative.  He also was described as having a scanty 
production of ideas, poor insight and poor judgment.  The 
veteran was apparently immediately placed on medication, and 
on the second day was transferred to a general ward.  There, 
the veteran did not verbalize much at the beginning, but 
later participated in group activities and began talking 
about his first wife's death, his economic problems and his 
self anger.  Evidently, it was planned to have the veteran 
hospitalized past November 1, 1982, but since he did not 
return from a weekend pass, he was given an "irregular" 
discharge on that date.  The veteran's prognosis was 
"reserved."  

In a December 1982 addendum to the August 1982 examination 
report, the examiners who had conducted that examination and 
had referred the veteran for this hospitalization, indicated 
that they could not reach a conclusion in regards to a 
diagnosis of the veteran.  

The last additional piece of medical evidence considered in 
the rating action that reduced the veteran's evaluation to 70 
percent, was the report of an examination conducted for VA 
purposes in May 1983.  This examination was conducted by two 
physicians, one of whom had participated in the August 1982 
examination.  The report from this examination revealed the 
examiners familiarized themselves with the veteran's medical 
history, and noted that he was in receipt of Social Security 
Administration benefits.  The examiners also remarked that 
the veteran gave the incorrect date of the examination and 
reported that he could not recall his dates of service.  

The veteran's current complaints were those of anxiety, and 
nightmares of killing people.  He also complained of 
hallucinations in which he was given commands to kill 
himself.  Other complaints were noted, but it was not made 
clear if these were current problems or those the veteran had 
in the past.  In any case, these were episodes of aggression 
and destructive behavior, marked withdrawal, difficulty 
sleeping, lack of interest in living and crying episodes.  

The veteran's personal appearance was described as slender, 
well developed, but "very poorly dressed" with retardation 
in his movements.  He also exhibited a poor attitude of 
cooperation, his affect was flat and considered 
inappropriate.  The veteran's mood was described as 
"moderately sever[e]ly depressed," and his attitude was 
described as difficult.  Nevertheless, it was remarked that 
the veteran "tried to do his best."  

The veteran's facial expression was described as showing 
perplexity, and he was considered withdrawn.  He avoided eye 
contact and it was considered he had marked suspiciousness, 
with a great deal of scanning around the room.  The veteran 
also related poorly to the examiners, his accessibility was 
poor, and he showed both indifference and withdrawal.  Motor 
activity was characterized as moderately diminished, and the 
veteran's speech was under productive, with a poverty of 
ideas and a lack of spontaneity.  There was no overt thought 
disorder noted, although the veteran was considered paranoid 
in his thinking.  He also appeared moderately confused and 
disorganized in his thinking, although there was no looseness 
in his associations.  The veteran's self esteem was 
considered to be "quite diminished" and there was a 
possibility of suicidal ideation.  The veteran's fund of 
general information was considered very poor, and there was 
also concreteness to his thinking.  His intelligence, 
however, was considered functional.  The veteran's judgment 
was characterized as "extremely poor" and the veteran's 
insight was described as "absent."  The diagnosis was 
schizophrenic disorder, undifferentiated type with depressive 
features, and the veteran's highest level of adaptive 
function in the past year was considered poor.  The report 
concluded with the observation that the veteran was "not 
considered competent to handle V.A. benefits."  

At the time the veteran's psychiatric disability evaluation 
was reduced, applicable criteria provided that total 
disability ratings when warranted by the severity of the 
condition will not be reduced in the absence of clear error 
without examination showing material improvement in physical 
or mental condition.  Further, examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary condition s of life, i.e., while working 
or actively seeking work or whether the symptoms have been 
brought under control by prolong rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).  38 C.F.R. § 3.343 as in effect in 1983.  

Moreover, with respect to disabilities which have not been in 
effect 5 years or longer and which have not become stabilized 
and are likely to improve, a reduction in rating is warranted 
following a re-examination that discloses improvement.  
38 C.F.R. § 4.344(c), as in effect in 1983.  

Considering the report upon which the veteran was awarded a 
100 percent disability evaluation in 1981, as compared with 
the evidence considered in reducing that evaluation to 70 
percent, the Board finds it clear that to have concluded the 
veteran's psychiatric impairment underwent an improvement was 
erroneous.  Both in 1982 and 1983, the veteran was poorly 
dressed, and he avoided eye contact.  Likewise, he was 
withdrawn or secluded, his affect was flat and inappropriate, 
and he was depressed.  On both occasions those examining the 
veteran concluded that he was not competent to handle funds.  
Moreover, the second examination report included findings 
that the veteran had hallucinations, lacked interest in 
living, exhibited extremely poor judgment, and lacked any 
insight, among other findings reflecting psychiatric 
impairment.  

On this record, to conclude the veteran's psychiatric 
condition improved is to misstate the correct facts as they 
were known.  Because it is clear that the veteran's condition 
did not improve at the time the reduction was accomplished, 
it was erroneous to have taken that action.  This error, had 
it not been made, would have manifestly changed the outcome 
of the rating reduction, i.e., the rating would not have been 
reduced.  Accordingly, the Board finds that the 1983 rating 
action that reduced the veteran's disability evaluation from 
100 percent to 70 percent, was predicated on clear and 
unmistakable error and the veteran's 100 percent schedular 
rating should be restored from 1983.  

Having restored the veteran's 100 percent schedular 
disability evaluation for his service connected psychiatric 
disorder from 1983, it follows that at the time of his death 
in 1999, he was totally disabled due to service connected 
disability for more than 10 years immediately preceding his 
death.  Accordingly, the appellant's entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is established, and her appeal is granted.  

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002), was signed into law.  The VCAA, among other 
things, includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With certain exceptions, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A 
pertinent exception to the applicability of the VCAA is with 
respect to claims of clear and unmistakable error (CUE).  In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court found 
that although the VCAA, with its expanded duties, is 
potentially applicable to a great number of claims, VCAA was 
not applicable to allegations of CUE in BVA decisions.  
Livesay, 15 Vet. App. at 178.  Although in Livesay, the CUE 
claim concerned a prior Board decision, the inapplicability 
of the VCAA to CUE claims was subsequently determined to 
include those related to RO decisions.  See Parker v. 
Principi, 15 Vet.App. 407 (2002).  

Since the outcome of the claim of error in the 1983 rating 
action controls the result of the primary claim for benefits 
under § 1318, and those primary benefits are granted by this 
decision, no further discussion of the applicability of the 
VCAA to the claim for DIC benefits is necessary.  


ORDER

Entitlement to Dependency and Indemnity Compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 is granted.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

